Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 remain pending in the application under prosecution and have been re-examined.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by US 2019/0196977 (CONG et al).

With respect to claim 1, CONG teaches a processor comprising: cache memory including one or more cache lines [data processor 12, Fig. 1]; wherein the processor core includes hardware to hide, at a linear address level, metadata on a same cache line as data (cache memory storing cache lines with cache line attribute/identifier/indicator) [Par. 0013-0015], wherein the metadata is to indicate data type (the tag line attribute to indicate the multiple different data types) [Par. 0013-0015; Par. 0017-0019; Par. 0021].

With respect to claims 8 and 18, CONG teaches method of non-transitory computer-readable storage mediums having stored thereon executable computer program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: hiding, at a linear address level, metadata for a memory tag on a same cacheline as data wherein the indicates data type; and setting an indicator to indicate presence of the hidden inline metadata in the cacheline wherein the metadata indicates data type; and setting an indicator to indicate presence of the metadata in the cacheline [data processor 12, Fig. 1 , hardware with provided for instructions which enable the OS kernel, the processor  provided with software applications with the ability to assign different memory tags, the  including cache memory storing cache lines with cache line attribute / identifier / indicator) [Par. 0013-0015], the tag line attribute to indicate the multiple different data types Par. 0013-0015; Par. 0017-0019].
With respect to claims 2 and 10, CONG teaches the processor and implement method wherein the metadata is available for purposes of one or more of memory tagging, identification of capabilities, and fine grain memory access control (the metadata being for granularity control) [Par. 0018-0019]. 

 With respect to claim11, CONG teaches the processor and implement method, wherein the instructions include instructions for: utilizing the memory tag to detect one or more of use-after-free vulnerabilities or overflow/underflow conditions (memory protection enabling use of memory tag value to protect data stored at a location that is based on a location value for memory protection on a more granular or finely detailed basis than page-level granularity) [Par. 0012-0014; Par. 0030; Par. 0033].

With respect to claims 3 and 12, CONG teaches the processor and implement method comprising: pointer security circuitry to define a plurality of memory tags in memory address pointers; and encryption circuitry to cryptographically secure data objects at least partially based on the plurality of memory tags; wherein the metadata for the cacheline includes one or more memory tags (maintaining a memory tag map (MTM) to indicate which tag values are associated with different lines of memory with provided memory protection with subpage granularity, different lines of a physical page may be protected with different memory tags) [Par. 0019-0020].  

With respect to claims 4 and 13, CONG teaches the processor and implement method, wherein the processor core is further to compare the one or more memory tags in the metadata for the cacheline with a memory pointer tag value in a linear address to determine whether a memory access is authorized based at least in part on the comparison of the memory tag to the memory pointer tag (metadata include tags, keyIDs, message authentication codes (MACs), ECCs, and/or other data that is associated with a line with the metadata tags causing the memory controller to provide different types of protection for the lines associated with the different tags where different tags may identify different keys for encrypting/decrypting of  different lines) [Par. 0012; Par. 0030; Par. 0036; Par. 0045].   

With respect to claims 5 and 14, CONG teaches the processor and implement method, wherein the processor core is to compare the one or more memory tags of the cacheline with the memory pointer tag at a same or overlapping time with data access to the cacheline (memory protection enabling use of memory tag value to protect data stored at a location that is based on a location value for memory protection on a more granular or finely detailed basis than page-level granularity) [Par. 0012-0014; Par. 0030; Par. 0033].  

With respect to claims 6 and 15, CONG teaches the processor and implement method, wherein software run by the processor core is to skip over one or more regions of memory for the metadata inserted in the cacheline  during loading or storing of the data (swapping data line at a time when read or write) [Par. 0016].  

With respect to claims 7 and 16, CONG teaches the processor and implement method, wherein the processor core is to set an indicator in a memory or storage to indicate presence of the metadata in the cacheline (sequence of one or more bits used to specify a data attribute referred to as a memory tag) [Par. 0014; Par. 0012].  

With respect to claims 8 and 17, CONG teaches the processor and implement method, wherein the indicator includes one or more bits of a page table (sequence of one or more bits used to specify a data attribute referred to as a memory tag) [Par. 0014; Par. 0012].

With respect to claim 19, CONG teaches the processor and implement method comprising: comparing the memory tag  in the metadata for the cacheline with a memory pointer tag value in a linear address; and determining whether a memory access is authorized based at least in part on the comparison of the memory tag to the memory pointer tag (metadata include tags, keyIDs, message authentication codes (MACs), ECCs, and/or other data that is associated with a line with the metadata tags causing the memory controller to provide different types of protection for the lines associated with the different tags where different tags may identify different keys for encrypting/decrypting of  different lines) [Par. 0012; Par. 0030; Par. 0036; Par. 0045].  

With respect to claim 19, CONG teaches the processor and implement method, wherein access to the tag  of the cacheline occurs in a same clock cycle as data access to the cacheline (the tags to be read one line at a time memory protection enabling use of memory tag value to protect data stored at a location that is based on a location value for memory protection on a more granular or finely detailed basis than page-level granularity) [Par. 0012-0014; Par. 0030; Par. 0033].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170206172 (MA et al) teaching  cache line offset calculation and metadata handling hidden and handled during a page remapping process.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136